Interim Decision *plum

Mates

or

Nassnir

In Section 212 (e) Proceedings

A-18939138

Decided by Deputy Associate Commissioner May 29, 1968
As a general rule, where both the spouse and child(ren) of an exchange visitor alien are United States citizens or lawful permanent residents, exceptional
hardship within the meaning or section 212(e) or the Immigration and wetonality Act, as amended, exists as a result of the difficulty experienced by a
family with children in parting from their relatives, friends and familiar surroundings and attempting to adjust to life in a foreign country where they are
not familiar with the language, mores or culture ; additionally, an alien who
goes abroad without his family seldom commands sufficient salary to support
big family in the United States, and tare for the family generally precludes
acceptance of employment by the wife.
,

Discussion : The decision of the District Director on February
20, 1968, denying the subject's application for a waiver of the two-year
foreign residence requirement of section 212(e) of the Immigration and
Nationality Act, as amended, on the ground that exceptional hardship
had not been established, has been certified to me for review, pursuant
to 8 CFR 103.4.
The applicant, SaeedRhajeh-Nassiri, a thirty-six year old physician,
is a native and citizen of Iran. He was admitted to the United States
on June 26, 1959 as an exchange visitor, to participate in a program
sponsored by the Institute for International Education, on a, Fulbright
travel grant. He completed a one-year internship at Lutheran Hospital
in Brooklyn, New York, and a four-year residency under a private
program at Rhode Island Hospital, Providence, Rhode Island. On
July 11, 1964, he departed to Canada.
Satisfactory evidence of Dr. Nassiri's marriage to a United States
citizen on November 3, 1964 has been submitted. They are residing
in Kingston, Ontario, Canada with their two United States citizen
children. The Department of State has determined that his residence
in Canada did not serve the purpose and intent of the Mutual Educational and Cultural Exchange Act of 196L
Applicant is now employed in Canada as a research pathologist at
a salary of $7,200 a year. lie does not have sufficient funds to transport
75&

11

4.414 J./

•

.LV II V

the family to Iran and to maintain the family until he can obtain employment. Mrs. Nassiri has been away from other members of her
family for three and one-half years and desires to be near them. She
does not wish to go to Iran, even if such were possible, as she does
not know the language or the customs of that country. Dr. Nassiri
maintains that his family would not accept his wife since she is a
Catholic and they are of Moslem faith and do not believe in interreligious marriage.
Section 212(e) provides, in part, as follows:
. . . upon the favorable recommendation of the Secretary of State, pursuant
to the request of an interested United States Government agency, or of the
Commissioner of Immigration and Naturalization after he has determined that
departure from the United States would impose exceptional hardship upon the
alien's spouse or child (if such spouse or child:is a citizen of the United States
or a lawfully resident alien), the Attorney General may waive the requirement
of such two-year foreign residence abroad in the case of any alien whose admission to the United States is found by the Attorney General to be in the
public interest .. .

It is to be noted that a waiver may be granted if the spouse or child
is a citizen of the United States or is a lawfully resident alien.
In cases where both spouse and child (children) are United States
citizens or lawfully resident aliens, exceptional hardship will generally
exist due to the difficulty experienced by a family with children in
parting from their relatives, friends and familiar surroundings, and
attempting to readjust to life in a foreign country where they are not
familiar with the language, mores or culture. Further, an alien who
goes abroad without his family seldom commands a high enough
salary to support the family in the United States and the wife, as
in this case, generally is in a situation in which she cannot accept em-

ployment because she has to care for the family.
In view of the foregoing, it has been determined that compliance

with the foreign residence requirement of section 212(e) would impose exceptional hardship upon Dr. Nassiri's United States citizen
spouse and child. The Secretary of State has recommended that the
foreign residence requirement be waived. It is found that the admission
of the applicant would be in the public interest,.
ORDER: It is ordered that the application of Dr. Saeed KhajehNassiri for a waiver of the two-year foreign residence requirement
of section 212 (e) of the Immigration and Nationality Act, as amended;
be granted.

757

